Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of December 30, 2004 (the “Effective Date”), by and between SPIRIT FINANCE
ACQUISITIONS, LLC, a Delaware limited liability company and SPIRIT MASTER
HOLDINGS SPE, LLC, a Delaware limited liability company (collectively, the
“Purchaser”), and Carolina Pump & Supply Corp., a Rhode Island corporation; HSI
Indiana, LLC, an Indiana limited liability company; HSI North Carolina, LLC, a
North Carolina limited liability company; Hughes Supply, Inc., a Florida
corporation; Hughes Supply (VA), Inc., a Virginia corporation; Juno Industries,
Inc., a Florida corporation; Kamen Supply Company, Inc., a Kansas corporation;
One Stop Supply, Inc., a Tennessee corporation; Paine Supply of Jackson, Inc., a
Mississippi corporation; Panhandle Pipe & Supply Co., Inc.; a West Virginia
corporation; Southwest Stainless, L.P., a Delaware limited partnership, USCO
Incorporated, a North Carolina corporation; Utiliserve, Inc., a Delaware
corporation; Waterworks Sales Company, a Colorado corporation; and WCC Merger
Corporation, a Georgia corporation (collectively, the “Seller”). Except as
otherwise expressly defined herein, capitalized terms will have the meanings set
forth on Exhibit A attached hereto and incorporated herein by this reference.

 

For and in consideration of the mutual covenants and promises hereinafter set
forth, the parties hereby mutually covenant and agree as follows:

 

ARTICLE I

 

PURCHASE OF PROPERTIES

 

Section 1.01. Agreement to Purchase. Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the “Transaction”), all of Seller’s right, title and
interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto (collectively, the “Real
Property”), (b) the fixtures affixed thereto, except for those fixtures set
forth on Exhibit C attached hereto (collectively, the “Excluded Property”), (c)
all mineral, oil and gas rights, water rights, sewer rights and other utility
rights allocated to the Real Property, (d) all leases and rental agreements
relating to the Real Property or any portion thereof, and all rent, prepaid
rent, security deposits and other tenant payments and deposits held by Seller,
except that those leases set forth on Exhibit C attached hereto (collectively,
the “Designated Leases”) shall be subject to the provisions set forth in Section
1.05 hereof, (e) all appurtenances, easements, licenses, privileges and other
property interests belonging or appurtenant to the Real Property, and (f) any
roads, streets and ways, public and private, serving the Real Property owned by
Seller (all of the foregoing items in clauses (a) through (f) above, now or
hereafter existing, collectively, the “Properties”).

 

The Properties are owned by Hughes Supply, Inc. and its various Affiliates and
subsidiaries. The specific ownership of each Property shall be as set forth on
Exhibit B attached hereto and each entity shall be the “Seller” for the
individual Property so identified.



--------------------------------------------------------------------------------

Section 1.02. Purchase Price. The aggregate purchase price to be paid by
Purchaser to Seller for the Properties is $37,537,031.00 (the “Purchase Price”).
The Purchase Price has been allocated among the Properties as set forth on
Exhibit B attached hereto (the “Allocations”). Adjustments, if any, to such
Allocations and/or the Purchase Price shall be made in accordance with the terms
of this Agreement, including without limitation, pursuant to the provisions of
Section 2.04 below. The Purchase Price, as adjusted pursuant to requirements of
this Agreement, shall be paid by Purchaser in immediately available federal
funds at Closing.

 

Section 1.03. Lease of Properties. At Closing, Lessee and Purchaser shall
execute and deliver the Lease Agreement for each Property, substantially in the
form attached hereto and incorporated herein as Exhibit D, pursuant to which
Purchaser shall lease each Property to the respective Lessee, at the rent and
pursuant to the terms and conditions contained therein.

 

Section 1.04. Prorations; Closing Costs. In view of the lease of the Properties
to Lessee pursuant to the Lease Agreement and Lessee’s and Purchaser’s
obligations thereunder, there shall be no proration of insurance, taxes, special
assessments, utilities or any other costs related to the Properties between
Seller and Purchaser at Closing. All real and personal property and other
applicable taxes and assessments and other charges relating to the Properties
which are due and owing on or prior to the Closing Date shall be paid by Seller
at or prior to Closing, and all other taxes and assessments shall be paid by
Lessee in accordance with the terms of each Lease Agreement. Except as expressly
set forth herein, Seller and Purchaser shall split equally the costs of all
stamps, transfer taxes or conveyance fees imposed by any city, county or other
governmental unit, the recording of the Deeds, the escrow fee (if any), and all
other fees related to Closing; provided, however, that each party shall be
responsible for its own attorneys’ fees.

 

Section 1.05. Designated Leases. The parties agree to execute an assignment of
leases and rents or such other document as may be mutually agreed upon by the
parties (“Assignment of Designated Leases”), assigning all of Seller’s right,
title and interest in and to the Designated Leases to Purchaser, but granting to
the tenant under the Lease Agreement throughout the Term (as defined in the
Lease Agreement), the right and license to collect and use all rentals due under
the Designated Leases and the right to exercise all rights and perform all
obligations of the landlord thereunder; provided, however, that (a) the rights
granted under the Assignment of Designated Leases shall terminate upon an Event
of Default under the Lease Agreement, (b) the tenant under the Lease Agreement
shall fully indemnify Purchaser for all matters arising out of the Designated
Leases, and (c) the rights granted to the tenant under the Assignment of
Designated Leases shall not be assignable to any subsequent tenant under the
Lease Agreement.

 

ARTICLE II

 

DUE DILIGENCE

 

Section 2.01. Title Insurance.

 

(a) Title Commitment and Title Policy. Seller has delivered an owner’s title
insurance commitment (each, a “Title Commitment”) with respect to each of the
Properties issued by the Title Company (together with any endorsements that
Purchaser may require and Title Company is authorized to issue, each a “Title
Policy”). Seller and

 

2



--------------------------------------------------------------------------------

Purchaser shall split equally the costs of all title examination charges and
commitment fees, any and all insurance premiums and other costs related to the
Title Policies.

 

(b) Title Company. The Title Company is hereby employed by the parties to act as
escrow agent in connection with this Transaction. This Agreement shall be used
as instructions to the Title Company, as escrow agent, which may provide its
standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.

 

(c) Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit and in accordance with the
closing statements executed by both parties, all amounts set forth on the
closing statements as necessary to procure the delivery of any documents and to
pay, on behalf of Purchaser and Seller, all charges and obligations payable by
them, respectively. Seller will pay all charges payable by it to the Title
Company. The Title Company shall not cause the Transaction to close unless and
until it has received written instructions from Seller and Purchaser to do so.
The Title Company is authorized, in the event any conflicting demand is made
upon it concerning these instructions or the escrow, at its election, to hold
any documents and/or funds deposited hereunder until an action shall be brought
in a court of competent jurisdiction to determine the rights of Seller and
Purchaser or to interplead such documents and/or funds in an action brought in
any such court. Deposit by the Title Company of such documents and funds, after
deducting therefrom its reasonable expenses and attorneys’ fees incurred in
connection with any such court action, shall relieve the Title Company of all
further liability and responsibility for such documents and funds.

 

Section 2.02. Survey. Seller has delivered to Purchaser certified ALTA/ACSM “as
built” surveys of the Properties with the seal and signature of a registered
engineer or surveyor, certified to Purchaser and Spirit Finance Corporation (the
“Surveys”). If requested by the Title Company or reasonably requested by
Purchaser, Seller shall undertake the update or revision thereof. Seller and
Purchaser shall split equally the costs of all Surveys.

 

Section 2.03. Environmental. Seller has provided to Purchaser a current complete
Phase I environmental investigation report for each of the Properties (and, with
respect to some Properties, a current complete Phase II environmental
investigative report), and, if deemed necessary by Purchaser in its sole, but
reasonable, discretion, Purchaser may order a Phase II environmental report with
respect to any one or more of the Properties, each certified to Seller,
Purchaser and any Purchaser Affiliate requested by Purchaser (each, an
“Environmental Report”), detailing and analyzing certain aspects of the
Properties. Seller and Purchaser shall split equally the costs of all
Environmental Reports.

 

Section 2.04. Valuations. Seller has provided to Purchaser certain current site
inspections and valuations of the Properties, and Purchaser has ordered current
site inspections

 

3



--------------------------------------------------------------------------------

and valuations of the remaining Properties, each of which does or shall
separately state values for the Real Property and improvements for each of the
Properties (each, a “Valuation”). Seller shall bear the cost of the Valuations
for those Properties identified on Exhibit B as “Pool C Properties” and
Purchaser shall bear the cost of the Valuations identified on Exhibit B as “Pool
A Properties” and “Pool B Properties.” Purchaser agrees that it will provide
Seller with copies of all Valuations it receives for the “Pool A Properties” and
“Pool B Properties” (provided that said Valuations shall be without any
representation or warranty of any kind as to the accuracy or completeness
thereof, express or implied).

 

Section 2.05. Seller Documents. With reasonable promptness, but in no event
later than ten (10) days prior to Closing, Seller shall deliver to Purchaser the
following items which comply with the requirements set forth herein:

 

(a) to the extent available, “as-built” plans and specifications for each of the
Properties;

 

(b) to the extent available, a certificate of occupancy for each of the
Properties; and

 

(c) copies of existing leases, if any, between Seller and tenants of the
Properties.

 

Section 2.06. Inspections. From the date of the Commitment Letter through the
Closing Date, (a) Purchaser may perform whatever investigations, tests and
inspections (collectively, the “Inspections”) with respect to any one or more of
the Properties that Purchaser deems reasonably appropriate; and (b) Seller
shall, at all reasonable times, (i) provide Purchaser and Purchaser’s officers,
employees, agents, advisors, attorneys, accountants, architects, and engineers
with access to the Properties, all drawings, plans, specifications and all
engineering reports for and relating to the Properties in the possession of
Seller, the files and correspondence relating to the Properties, and the
statement of operating expenses for the maintenance of the Properties, (ii)
subject to the provisions set forth herein, allow such Persons to make such
inspections, tests, copies, and verifications as Purchaser reasonably considers
necessary, and (iii) upon written notice from Purchaser that Purchaser intends
to register securities under Securities Act of 1933, as amended, or that
Purchaser has a class of securities registered under the Securities Exchange Act
of 1934, as amended, make available to Purchaser (A) all public information
concerning Seller’s general business affairs, and (B) financial information
which would comply with Securities and Exchange Commission requirements for
reporting by a public company for the most recent annual and quarterly fiscal
periods of Seller. Purchaser agrees to indemnify and hold harmless Seller from
and against any claims, damages, expenses (including reasonable attorneys’ fees
and court costs) asserted against and/or incurred by Seller as a result of any
injury to person(s) or damage to property caused by Purchaser incidental to such
Inspections, and this indemnity shall survive the Closing of the purchase and
sale contemplated by this Agreement or the earlier termination of the Agreement.
Upon completion of its Inspections, Purchaser shall return the Properties in the
same condition as existed prior to such Inspections, Purchaser shall provide
Seller with copies of all written reports and materials relating to such
Inspections upon receipt of the same by Purchaser, its agents or contractors
(provided that Purchaser is not prevented from delivering the same by the
provider of such reports and materials, and further

 

4



--------------------------------------------------------------------------------

provided that the delivery of such reports and materials to Seller shall be
without any representation or warranty of any kind as to the accuracy or
completeness thereof, express or implied, ), Purchaser and its employees,
brokers, counsel and other consultants, advisors and agents shall maintain the
highest degree of confidentiality with respect to Purchaser’s Inspections.

 

Section 2.07. Condition of the Properties. Except as expressly set forth herein,
Seller and Purchaser understand and agree that Purchaser’s purchase of the
Properties and other rights to be conveyed, sold, transferred and/or assigned
pursuant to this Agreement shall be on an “AS IS” “WHERE IS” physical basis,
“WITH ALL FAULTS,” without representation or warranty, express or implied, with
regard to physical condition, including without limitation, any latent or patent
defects, conditions of soils or groundwater, existence or nonexistence of
Hazardous Materials, quality of construction, workmanship, merchantability or
fitness for any particular purpose as to the physical measurements or useable
space thereof. Purchaser hereby acknowledges that Purchaser has inspected or
will inspect the Property to Purchaser’s satisfaction and that Seller does not
plan to conduct its own inspection and shall not be liable for any latent or
patent defects in the Property. Purchaser acknowledges that neither Seller nor
any representative or agent of Seller has made any representation or warranty as
to any of the following: (a) the physical or environmental condition (including
surface and subsurface conditions), state of repair, income, expenses,
operations of the Properties and surrounding property; (b) the assignability,
assumability, transferability or validity of any licenses, permits, government
approvals, warranties or guaranties relating to the Properties or the use and
operation thereof; (c) the accuracy or completeness of any information provided
by Seller with respect to environmental matters; (d) compliance or noncompliance
with local, state or federal statutes, ordinances, orders or regulations
concerning the Properties or the use thereof; (e) prior or current operations
conducted on the Properties; or (f) any matter or thing affecting or relating to
the Properties or this Agreement not expressly stated in this Section 2.07.
Purchaser has not been induced by and has not relied upon any statement,
representation or agreement, whether express or implied, not specifically set
forth in this Agreement. Seller shall not be liable or bound in any manner by
any oral or written statement, agreement or information pertaining to the
Properties or this Agreement furnished by any agent, employee or other Person.

 

Section 2.08. Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, from the date of the Commitment Letter through the Closing
Date, if, based upon the items provided and the Inspections conducted as
described in Article II, any one or more of the Properties are unacceptable to
Purchaser in Purchaser’s sole discretion, by written notice to Seller, Purchaser
shall, at its option, (a) remove the applicable Property or Properties from the
Properties to be conveyed hereunder, with an appropriate adjustment to the
Purchase Price, and proceed to close with respect to the remaining Properties;
or (b) terminate this Agreement in its entirety without further liability by the
parties except as expressly set forth herein.

 

Section 2.09. Seller’s Right to Terminate. Notwithstanding any provision
contained herein from the date of the Commitment Letter through the Closing
Date, if, based upon the Valuations or the findings of Purchaser’s Inspections,
the sale of any one or more of the Properties is unacceptable to Seller in
Seller’s sole discretion, by written notice to Purchaser, Seller shall, at its
option (a) remove the applicable Property or Properties from the Properties to

 

5



--------------------------------------------------------------------------------

be conveyed hereunder, with an appropriate adjustment to the Purchase Price, and
proceed to close with respect to the remaining Properties, or (b) terminate this
Agreement in its entirety without further liability by the parties except as
expressly set forth herein.

 

ARTICLE III

 

CLOSING

 

Section 3.01. Closing Date. Subject to the provisions of Article V of this
Agreement and a determination by Purchaser and Seller that all conditions
precedent have been satisfied, the closing date of the Transaction contemplated
by this Agreement (the “Closing”) shall be set by mutual agreement of Seller and
Purchaser (the “Closing Date”); provided, however, that the Closing Date shall
not extend beyond the Closing Deadline. The parties shall deposit all documents
and funds required hereunder with the Title Company on or before the Closing
Date.

 

Section 3.02. Possession. Possession of the Properties, free and clear of all
tenants or other parties in possession except for the tenants under the
Designated Leases, and except in accordance with the Lease Agreement, shall be
delivered to Purchaser on the Closing Date.

 

ARTICLE IV

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

Section 4.01. Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:

 

(a) Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the laws of its state of incorporation,
organization or formation, as applicable, and qualified as a foreign
corporation, partnership or limited liability company, as applicable, to do
business in any jurisdiction where such qualification is required. Seller has
all requisite corporate, partnership and limited liability power and authority,
as applicable, to own and operate the Properties, to execute, deliver and
perform its obligations under this Agreement and all of the other Transaction
Documents, and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Seller has been duly authorized to do so.

 

(b) Enforceability of Documents. Upon execution by Seller and Guarantor,
respectively, this Agreement and the other Transaction Documents shall
constitute the legal, valid and binding obligations of Seller and Guarantor,
respectively, enforceable against Seller and Guarantor in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

(c) No Other Agreements and Options. Except for the Designated Leases, none of
Seller, Guarantor or any Property is subject to any commitment, obligation, or
agreement, including, without limitation, any right of first refusal, option to
purchase or

 

6



--------------------------------------------------------------------------------

lease granted to a third party, which would prevent Seller from completing or
impair Seller’s ability to complete the sale of the Properties under this
Agreement or the subsequent lease of the Properties pursuant to the Lease
Agreement, or which would bind Purchaser subsequent to consummation of the
Transaction.

 

(d) No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the articles and certificates of incorporation, organization or
formation, as applicable, or other charter documents of Seller, (ii) result in a
violation of or a conflict with, or constitute a default (or an event which,
with or without due notice or lapse of time, or both, would constitute a
default) under any other document, instrument or agreement to which Seller is a
party or by which Seller, the Properties or any of the property of Seller are
subject or bound, (iii) except with respect to the tenancy created by the Lease,
result in the creation or imposition of any Lien, restriction, charge or
limitation of any kind, upon the Properties, or (iv) to the best of Seller’s
knowledge, violate any applicable law, statute, regulation, rule, ordinance,
code, rule or order of any court or Governmental Authority.

 

(e) Compliance. To the best of Seller’s knowledge, and without any investigation
on the part of Seller, other than the survey encroachments set forth on the
Surveys, Seller has not received notification that Seller or any Property is in
violation of (i) any statutes, regulations, rules, ordinances, codes, licenses,
permits, orders and approvals of each Governmental Authority having jurisdiction
over the Properties (collectively, the “Legal Requirements”), (ii) any
restrictions, covenants and encumbrances of record with respect to the
Properties, or (iii) any material agreements, material contracts or insurance
policies applicable to the Properties or the ownership, operation, use or
possession thereof.

 

(f) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Without in any way limiting the provisions of Section 4.01(e), Seller, and
to the best of Seller’s knowledge, each of the Seller Entities is not currently
identified on the OFAC List, and is not a Person with whom a citizen of the
United States is prohibited from engaging in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
executive order of the President of the United States.

 

(g) Litigation. There is no legal, administrative, arbitration or other
proceeding, claim or action of any nature or investigation pending or involving
or, to the best of Seller’s knowledge, threatened against, the Seller Entities,
Guarantor or the Properties before any Governmental Authority, except as has
been disclosed in writing by Seller, which in any way materially and adversely
affects or may adversely affect the Properties, or the ability of Seller or
Guarantor to perform under this Agreement, the Guaranty, or any other
Transaction Documents, or which questions or challenges Seller’s, and/or
Guarantor’s participation in the Transaction contemplated by this Agreement or
any other Transaction Document.

 

7



--------------------------------------------------------------------------------

(h) Surveys. Except as set forth on Exhibit J attached hereto (the “Recent
Improvements”), Seller has not made or caused to be made any structural
improvements or structural additions to existing improvements on any Property
since the date of the corresponding Survey.

 

(i) Environmental. Except as otherwise disclosed in the Environmental Reports,
to the best of Seller’s knowledge, Seller has not received any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Materials, Regulated Substances or
USTs, or remediation thereof, of possible liability of any Person pursuant to
any Hazardous Materials Law, other environmental conditions in connection with
the Properties, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing.

 

(j) Information and Financial Statements. To the extent specifically delivered
by Seller to Purchaser, the financial statements and other information
concerning Seller and Guarantor delivered by Seller to Purchaser are true,
correct and complete in all respects, and no adverse change has occurred with
respect to any such financial statements and other information provided to
Purchaser since the date such financial statements and other information were
prepared or delivered to Purchaser. Seller understands that Purchaser is relying
upon such financial statements and information and Seller represents that such
reliance is reasonable. All such financial statements were prepared in
accordance with generally accepted accounting principles consistently applied
and accurately reflect, as of the date of this Agreement and the Closing Date,
the financial condition of each individual or entity to which they pertain.

 

All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Seller herein, shall survive Closing.

 

Section 4.02. Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:

 

(a) Organization and Authority. Purchaser is a limited liability company], duly
organized, validly existing and in good standing under the laws of its state of
organization. Purchaser has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and all of the
other Transaction Documents to which it is a party and to carry out the
Transaction. The Person who has executed this Agreement on behalf of Purchaser
has been duly authorized to do so.

 

(b) Enforceability of Documents. Upon execution by Purchaser, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

 

8



--------------------------------------------------------------------------------

(c) Litigation. There are no actions or proceedings pending against or involving
Purchaser before any Governmental Authority which in any way materially and
adversely affect Purchaser’s ability to perform under this Agreement, the Lease
Agreement and any other Transaction Documents to which it is a party.

 

(d) Compliance With Other Instruments. The execution, delivery and performance
by Purchaser of this Agreement will not violate, or constitute a default under,
any provision of Purchaser’s charter documents or of any agreement or other
instrument to which Purchaser is a party or by which Purchaser or any of its
properties are bound.

 

All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Purchaser herein, shall survive Closing.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CLOSING

 

Section 5.01. Purchaser’s Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:

 

(a) Purchaser shall have received all of the items and materials referenced in
Article II hereof.

 

(b) Purchaser shall have inspected and approved the Properties.

 

(c) From the date of the Commitment Letter through the Closing, Seller has (i)
operated and maintained the Property in substantially the same manner as it has
heretofore operated and maintained the same and has not taken any action (other
than any corporate restructuring) which would adversely change the state of
title to any Property as of the Closing from that which existed as of the date
of the Commitment Letter, (ii) other than the Lease Agreement, not entered into
any material contracts and agreements (including all amendments and
modifications thereto) relating to the construction, use, maintenance, repair,
service, leasing, and/or operation of any Property which might become the
obligation of Purchaser, provided, however, Seller shall have the right to enter
into routine maintenance and related contracts without Purchaser’s consent
provided same will not become an obligation of Purchaser, (iii) other than the
Lease Agreement, not entered into any leases for all or any portion of any
Property, in each case without Purchaser’s prior written consent, which consent
shall not be unreasonably withheld, conditioned and/or delayed, and (iv) not
amended, modified or terminated any lease respecting any Property without
Purchaser’s written consent, which consent shall not be unreasonably withheld,
conditioned and/or delayed.

 

9



--------------------------------------------------------------------------------

(d) The Property shall be in substantially the same condition on the date of
Closing as of the Inspection Date, subject only to normal wear and tear, and no
adverse change to the Property shall have occurred since the Inspection Date.

 

(e) Neither Seller nor any Affiliate of Seller shall have received any notices
from any city, county or any governmental authority of any taking of the
Property, or any portion of the Property, by eminent domain or similar
proceeding, and no such taking or other condemnation of the Property, or any
portion thereof, shall be threatened, to the Seller’s knowledge, by any such
governmental authority.

 

(f) No casualty shall have occurred materially affecting the Property, or any
portion thereof.

 

(g) Seller, Lessee, and Guarantor, as appropriate, shall have delivered to
Purchaser or the Title Company, as applicable, the following items:

 

(i) The Deed or Deeds, pursuant to which the Properties are conveyed to
Purchaser, free of all Liens, restrictions encroachments and easements, except
the Permitted Encumbrances;

 

(ii) A duly executed bill of sale conveying all fixtures, except for the
Excluded Property located on the Properties, and further excluding any and all
personal property and/or trade fixtures of Seller, in the form attached hereto
as Exhibit E (the “Bill of Sale”);

 

(iii) Such documents evidencing the legal status and good standing of Seller and
Lessee that may be required by the Title Company for issuance of the Title
Policy;

 

(iv) Fully executed originals of (A) the Lease Agreement substantially in the
form attached as Exhibit D to this Agreement, with modifications as may be
required by or customary under applicable state law and necessary to conform to
the particular facts of the Properties, together with fully executed originals
of the memorandum thereof substantially in the form attached as Exhibit D-1 (the
“Memorandum of Lease”), (B) the Assignment of Designated Leases, and (C) all of
the other Transaction Documents, including without limitation, the Guaranty;

 

(v) Certificates evidencing the insurance coverage, limits and policies to be
carried by Lessee under and pursuant to the terms of the Lease Agreement and
naming Purchaser or Purchaser’s nominee or assigns (if any) as additional
insured(s) (“Proof of Insurance”);

 

(vi) Evidence satisfactory to Purchaser that the locations of the Properties are
not within the 100-year flood plain or identified as a “Special Flood Hazard
Area” by the Federal Emergency Management Agency, or if the Properties are in
such a Special Flood Hazard Area, evidence of flood insurance maintained on the
Properties in amounts and on terms and conditions satisfactory

 

10



--------------------------------------------------------------------------------

to Purchaser, provided Purchaser has provided Seller with the specific list of
such Properties;

 

(vii) An Opinion of Counsel from Counsel and addressed to Purchaser;

 

(viii) A duly executed affidavit from Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and 1984 Tax Reform Act, in the form attached hereto as Exhibit
F (“Non-Foreign Seller Certificate”);

 

(ix) A closing statement;

 

(x) All documents required to be delivered by this Agreement and the other
Transaction Documents; and

 

(xi) Such further documents as reasonably may be required in order to fully and
legally close this Transaction.

 

(h) Purchaser shall have received the Title Commitment and the Title Company’s
irrevocable commitment to insure title by means of the Title Policies which
shall (i) subject to Section 5.01(c)(i), show insurable title in Seller, (ii) be
in an aggregate amount equal to the Purchase Price, (iii) commit to insure
Purchaser’s fee simple ownership in the Properties subject only to Permitted
Encumbrances, and (iv) contain such endorsements as Purchaser may require and
the Title Company may provide pursuant to applicable state law.

 

(i) All Property-specific conditions listed on Exhibit H attached hereto shall
have been satisfied and fulfilled to Purchaser’s reasonable satisfaction.

 

(j) All “Conditions Precedent,” as set forth in the Commitment Letter, have been
satisfied to Purchaser’s reasonable satisfaction.

 

Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit immediately available federal funds
necessary to close this Transaction with the Title Company and this Transaction
shall close in accordance with the terms and conditions of this Agreement.
Unless otherwise dated, all of the documents to be delivered at Closing shall be
dated as of the Closing Date.

 

Section 5.02. Seller’s Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:

 

(a) Purchaser shall have delivered to the Title Company the Purchase Price, as
adjusted pursuant to the requirements of this Agreement;

 

(b) Purchaser shall have caused to be executed and delivered to the appropriate
Persons fully executed originals of all Transaction Documents, including without
limitation, the Lease Agreement, with modifications as may be required by or

 

11



--------------------------------------------------------------------------------

customary under applicable state law and necessary to conform to the particular
facts of the Properties, together with the Memorandum of Lease;

 

(c) Purchaser shall have delivered a closing statement to the Title Company;

 

(d) Purchaser shall have delivered to Seller and/or the Title Company such
further documents as may reasonably be required in order to fully and legally
close this Transaction; and

 

(e) All “Conditions Precedent,” as set forth in the Commitment Letter, have been
satisfied to Seller’s reasonable satisfaction.

 

(f) All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been duly performed or complied with by Purchaser or
waived in writing by Seller prior to or at such time.

 

ARTICLE VI

 

DEFAULTS; REMEDIES

 

In the event that (a) Seller defaults or fails to perform any of the conditions
or obligations of Seller under this Agreement, or (b) the terms and conditions
of this Agreement have been satisfied by Seller, and Purchaser refuses or is
unable to close on this Agreement within the time limits set forth, (each, an
“Event of Default”), then in such event, the non-defaulting party’s sole remedy
shall be entitled to declare this Agreement terminated and, upon such
termination, the parties shall have no further rights or obligations with
respect to this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. Transaction Characterization.

 

(a) The parties intend that the conveyance of the Properties to Purchaser be an
absolute conveyance in effect as well as form, and that the instruments of
conveyance to be delivered at Closing shall not serve or operate as a mortgage,
equitable mortgage, deed of trust, security agreement, trust conveyance or
financing or trust arrangement of any kind, nor as a preference or fraudulent
conveyance against any creditors of Seller. After the execution and delivery of
the Deed or Deeds, Seller will have no legal or equitable interest or any other
claim or interest in the Properties other than as set forth in the Lease
Agreement. The parties also intend for the Lease Agreement to be a true lease
and not a transaction creating a financing lease, capital lease, equitable
mortgage, mortgage, deed of trust, security interest or other financing
arrangement, and the economic realities of the Lease Agreement are those of a
true lease. Notwithstanding the existence of the Lease Agreement, neither party
shall contest the validity, enforceability or characterization of the sale and
purchase of the Properties by Purchaser pursuant to this Agreement as an

 

12



--------------------------------------------------------------------------------

absolute conveyance, and both parties shall support the intent expressed herein
that the purchase of the Properties by Purchaser pursuant to this Agreement
provides for an absolute conveyance and does not create a joint venture,
partnership, equitable mortgage, trust, financing device or arrangement,
security interest or the like, if, and to the extent that, any challenge occurs.

 

(b) Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01.

 

Section 7.02. Risk of Loss.

 

(a) Condemnation. If, prior to Closing, action is initiated to take any of the
Properties, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) remove the
applicable Property or Properties from the Properties to be conveyed hereunder,
with an appropriate adjustment to the Purchase Price, and proceed to close with
respect to the remaining Properties, or (ii) proceed to close, in which event
all of Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

 

(b) Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Properties by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Properties, or any part
thereof, suffer any damage prior to the Closing from fire or other casualty,
which Seller, at its sole option, does not elect to repair, Purchaser may elect
at or prior to Closing, to (i) remove the applicable Property or Properties from
the Properties to be conveyed hereunder, with an appropriate adjustment to the
Purchase Price, and proceed to close with respect to the remaining Properties,
or (ii) consummate the Closing, in which event all of Seller’s right, title and
interest in and to the proceeds of any insurance covering such damage (less an
amount equal to any expense and costs incurred by Seller to repair or restore
the Properties and any portion paid or to be paid on account of the loss of
rents or other income from the Property for the period prior to the Closing
Date, all of which shall be payable to Seller), to the extent that the amount of
such insurance does not exceed the Purchase Price, shall be assigned to
Purchaser at Closing, and Purchaser shall be entitled to a credit in the amount
of Seller’s deductible at Closing.

 

(c) Maintenance of Properties and Insurance. From the date hereof until Closing,
Seller shall continue to maintain the Properties in the same condition and
repair, and shall continue to maintain its casualty insurance for the Properties
in substantially the same amounts, with substantially the same or greater
coverage, and subject to substantially the same deductibles as in existence as
of the date of the Commitment Letter.

 

13



--------------------------------------------------------------------------------

Section 7.03. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service, (c)
certified or registered mail, return receipt requested or (d) electronic mail
message, provided that a copy of such electronic mail message is also sent via
certified or registered mail, return receipt requested, within one Business Day
of the transmission of such electronic mail message, and shall be deemed to have
been delivered upon (i) receipt, if hand delivered, (ii) the next Business Day,
if delivered by a reputable express overnight delivery service, (iii) the third
Business Day following the day of deposit of such notice with the United States
Postal Service, if sent by certified or registered mail, return receipt
requested, or (iv) transmission, if delivered by electronic mail pursuant to the
requirements of Section 7.03(d) above. Notices shall be provided to the parties
and addresses (or facsimile numbers, as applicable) specified below:

 

If to Seller:    c/o Hughes Supply, Inc.      501 West Church Street (a/k/a One
Hughes Way)      Orlando, Florida 328905      Attention: Jeff Bulejcik     
Telephone: (407) 841-4755      Telecopy:   (407) 649-3018     
E-Mail:        jeff.bulejcik@hughessupply.com With copies to:    Hughes Supply,
Inc.      501 West Church Street      (a/k/a One Hughes Way)      Orlando,
Florida 32805      Attention: Legal Department      Holland & Knight LLP     
200 South Orange Avenue, Suite 2600      Orlando, Florida 32801      Attention:
Kathryn B. Williams If to Purchaser:    Spirit Finance Acquisitions, LLC     
14631 North Scottsdale Road, Suite 200      Scottsdale, Arizona 85254-2711     
Attention:   Ms. Catherine Long      Telephone: (480) 606-0820      Telecopy:
  (480) 606-0826      E-Mail:        clong@spiritfinance.com

 

14



--------------------------------------------------------------------------------

With a copy to:    Kutak Rock LLP      1801 California Street, Suite 3100     
Denver, Colorado 80202      Attention:   Peggy A. Richter, Esq.      Telephone:
(303) 297-2400      Telecopy:   (303) 292-7799     
E-Mail:        peggy.richter@kutakrock.com

 

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.

 

A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser’s interest which shall have duly notified Seller in
writing of its name and address.

 

Section 7.04. Assignment. Upon notice to Seller, Purchaser may assign its rights
under this Agreement to an Affiliate of Purchaser without Seller’s consent,
provided, however, that no such assignment shall relieve Purchaser of its
obligations hereunder. Upon notice to Purchaser, Seller may assign its rights
under this Agreement to an Affiliate of Seller without Purchaser’s consent;
provided, however, that no such assignment shall relieve Seller of its
obligations hereunder. Except for the foregoing, neither party shall have the
right to assign this Agreement without the prior written consent of the other
party, which consent may be withheld in said party’s sole discretion.

 

Section 7.05. Indemnity. Except as specifically set forth in Section 2.06,
Seller shall indemnify, defend and hold harmless Purchaser and its managers,
members, officers, employees, representatives, successors, assigns, agents,
lenders, contractors, subcontractors, experts, licensees, affiliates, lessees,
mortgagees, trustees and invitees, as applicable (collectively, the “Indemnified
Parties”), from and against any and all Losses of any nature arising from or
connected with (a) breach of any of the representations, warranties, covenants,
agreements or obligations of Seller set forth in this Agreement, and (b) the
ownership and operation of the Properties prior to the Closing Date. Purchaser
shall indemnify, defend and hold harmless Seller and its managers, members,
officers, employees, representatives, successors, assigns, agents, lenders,
contractors, subcontractors, experts, licensees, affiliates, lessees,
mortgagees, trustees and invitees, as applicable (collectively, the “Seller
Indemnified Parties”), from and against any and all Losses of any nature arising
from or connected with a breach of any of the representations, warranties,
covenants, agreements or obligations of Purchaser set forth in this Agreement.

 

Section 7.06. Brokerage Commission. Each of the parties represents and warrants
to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction other than
Trammell Crow Company, whose commissions and fees shall be paid by Seller
pursuant to the terms of an outside agreement between Seller and Trammell Crow
Company. Each party shall indemnify, defend and hold harmless the other party
from and against any and all claims, loss, costs and expenses, including
reasonable attorneys’

 

15



--------------------------------------------------------------------------------

fees, resulting from any claims that may be made against such party by any
broker claiming a commission or fee by, through or under the other party. The
parties’ respective obligations under this Section 7.06 shall survive Closing or
termination of this Agreement.

 

Section 7.07. Disclosure. Except as expressly provided in Section 7.06, in this
Section 7.07 and by law or judicial action, neither Seller nor Purchaser will
make any public disclosure of this Agreement or the other Transaction Documents,
the Transaction or the provisions of the Transaction Documents without the prior
written consent of the other party hereto. The parties also agree that,
notwithstanding any provision contained in this Agreement, any party (and each
employee, representative or other agent of any party) may disclose to any and
all Persons, without limitation of any kind, any matter required under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.

 

Section 7.08. Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.

 

Section 7.09. Non-Business Days. If the Closing Date or the date for delivery of
a notice or performance of some other obligation of a party falls on a Saturday,
Sunday or legal holiday in the state in which any Property is located, then the
Closing Date or such notice or performance shall be postponed until the next
Business Day.

 

Section 7.10. Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.

 

Section 7.11. No Personal Liability. Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement and
the Lease Agreement that (i) there shall be absolutely no personal liability on
the part of any shareholder, director, officer, manager, member, or employee of
either party with respect to any of the terms, covenants and conditions of this
Agreement, and (ii) each party waives all claims, demands and causes of action
against the other party’s officers, directors, managers, members, employees and
agents in the event of any breach of any of the terms, covenants and conditions
of this Agreement to be performed by the other party, such exculpation of
liability to be absolute and without any exception whatsoever.

 

Section 7.12. Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. Seller and Purchaser were
each represented by legal counsel competent in advising them of their
obligations and liabilities hereunder.

 

16



--------------------------------------------------------------------------------

Section 7.13. Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.

 

Section 7.14. Attorneys’ Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.

 

Section 7.15. Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, the Commitment Letter shall be deemed
null and void and of no further force and effect and the terms and conditions of
this Agreement shall control notwithstanding that such terms are inconsistent
with or vary from those set forth in the Commitment Letter.

 

Section 7.16. Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Purchaser
shall not discharge or relieve Seller from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
Person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. All provisions contained in this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the successors and
assigns of each party hereto, including, without limitation, any United States
trustee, any debtor-in-possession or any trustee appointed from a private panel,
in each case to the same extent as if each successor and assign were named as a
party hereto.

 

Section 7.17. Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.

 

Section 7.18. Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO SHALL
AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO.

 

17



--------------------------------------------------------------------------------

SELLER FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM PURCHASER IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY SELLER AGAINST PURCHASER OR ITS SUCCESSORS WITH RESPECT
TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND/OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.

 

Section 7.19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

PURCHASER:

SPIRIT FINANCE ACQUISITIONS, LLC,

a Delaware limited liability company

By:  

/s/ Gregg A. Seibert

Name:

 

Gregg A. Seibert

Title:

 

Senior Vice President

SPIRIT MASTER HOLDINGS SPE, LLC,

a Delaware limited liability company

By:  

/s/ Gregg A. Seibert

Name:

 

Gregg A. Seibert

Title:

 

Senior Vice President

 

19



--------------------------------------------------------------------------------

SELLER:

CAROLINA PUMP & SUPPLY CORP.,

a Rhode Island corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

HSI INDIANA, LLC,

an Indiana limited liability company

By:   Electric Laboratories and Sales Corporation,
an Indiana corporation     As Its: Manager    

By:

 

/s/ David Bearman

       

David Bearman

       

Treasurer

HSI NORTH CAROLINA, LLC,

a North Carolina limited liability company

By:  

HUGHES SUPPLY, INC., a Florida

corporation, its managing member

   

By:

 

/s/ David Bearman

       

David Bearman

       

Executive Vice President and Chief

Financial Officer

HUGHES SUPPLY, INC.,

a Florida corporation

By:

 

/s/ David Bearman

   

David Bearman

    Executive Vice President and Chief Financial Officer

 

20



--------------------------------------------------------------------------------

HUGHES SUPPLY (VA), INC.,

a Virginia corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

JUNO INDUSTRIES, INC.,

a Florida corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

KAMEN SUPPLY COMPANY, INC.,

a Kansas corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

ONE STOP SUPPLY, INC.,

a Tennessee corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

PAINE SUPPLY OF JACKSON, INC.,

a Mississippi corporation

By:  

/s/ David Bearman

   

David Bearman

   

Treasurer

 

21



--------------------------------------------------------------------------------

PANHANDLE PIPE & SUPPLY CO., INC.,

a West Virginia corporation

By:

 

/s/ David Bearman

   

David Bearman

Treasurer

 

SOUTHWEST STAINLESS, L.P.,

a Delaware limited partnership

By:

  HUGHES GP & Management, Inc., a Delaware corporation    

As Its:

 

Managing General Partner

   

By:

 

/s/ David Bearman

       

David Bearman

Treasurer

 

USCO INCORPORATED,

a North Carolina corporation

By:

 

/s/ David Bearman

   

David Bearman

Treasurer

 

UTILISERVE, INC.,

a Delaware corporation

By:

 

/s/ David Bearman

   

David Bearman

Treasurer

 

22



--------------------------------------------------------------------------------

WATERWORKS SALES COMPANY,

a Colorado corporation

By:

 

/s/ David Bearman

   

David Bearman

Treasurer

 

WCC MERGER CORPORATION,

a Georgia corporation

By:

 

/s/ David Bearman

   

David Bearman

Treasurer

 

23



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Agreement:

 

“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.

 

“Agreement” means this Purchase and Sale Agreement.

 

“Allocations” has the meaning set forth in Section 1.02.

 

“Assignment of Designated Leases” has the meaning set forth in Section 1.05.

 

“Bill of Sale” has the meaning set forth in Section 5.01(g)(ii).

 

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

 

“Closing” shall have the meaning set forth in Section 3.01.

 

“Closing Date” means the date specified as the closing date in Section 3.01.

 

“Closing Deadline” means December 30, 2004.

 

“Commitment Letter” means that certain Commitment Letter dated November 23,
2004, between Purchaser and Seller with respect to the Transaction, and any
amendments or supplements thereto.

 

“Counsel” means Holland & Knight LLP.

 

“Deed” means that special warranty deed (if consistent with local practice and
procedures) whereby Seller conveys to Purchaser all of Seller’s good and
marketable fee simple title in and to the Properties, free and clear of all
Liens, restrictions, encroachments and easements, except the Permitted
Encumbrances.

 

“Designated Leases” has the meaning set forth in Section 1.01.

 

“Environmental Report” has the meaning set forth in Section 2.03.

 

“Event of Default” has the meaning set forth in Article VI.

 

A-1



--------------------------------------------------------------------------------

“Excluded Property” has the meaning set forth in Section 1.01.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state in which the Properties are located,
or any political subdivision thereof.

 

“Guarantor” means Hughes Supply, Inc. and any permitted successors thereto.

 

“Guaranty” means an unconditional guaranty of payment and performance in the
form attached hereto as Exhibit G.

 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to the Properties or to Persons on or about the Properties,
cause the Properties to be in violation of any local, state or federal law or
regulation, (including without limitation, any Hazardous Materials Law), or are
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “toxic substances”, “contaminants”,
“pollutants”, or words of similar import under any applicable local, state or
federal law or under the regulations adopted, orders issued, or publications
promulgated pursuant thereto, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and (iv) regulations adopted
and publications promulgated pursuant to the aforesaid laws; (b) asbestos in any
form which is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty (50) parts per million; (c)
underground storage tanks; and (d) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental
authority or which may or could pose a hazard to the health and safety of the
occupants of the Properties or the owners and/or occupants of any Adjoining
Property.

 

“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Properties or to Hazardous Materials.

 

“Indemnified Parties” has the meaning set forth in Section 7.05.

 

“Inspections” has the meaning set forth in Section 2.06(a).

 

“Lease Agreement” means the Lease Agreement substantially in the form attached
hereto as Exhibit D.

 

“Legal Requirements” has the meaning set forth in Section 4.01(e).

 

“Lessee” means those entities set forth on Exhibit I attached hereto.

 

A-2



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).

 

“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, interest,
penalties, interest, charges, fees, expenses, judgments, decrees, awards,
amounts paid in settlement and damages of whatever kind or nature (including,
without limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).

 

“Memorandum of Lease” has the meaning set forth in Section 5.01(g)(iv).

 

“Non-Foreign Seller Certificate” has the meaning set forth in Section
5.01(g)(vii).

 

“Notices” has the meaning set forth in Section 7.03.

 

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

 

“Opinion of Counsel” means an opinion by Counsel to the Seller Entities and
Guarantor with such qualifications as are reasonably acceptable to Purchaser’s
counsel.

 

“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) the rights of Lessee under the Lease
Agreement; and (c) those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the Title Commitment and in the Title
Policy to be issued by Title Company to Purchaser and approved by Purchaser in
its sole discretion in connection with this Agreement.

 

“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.

 

“Proof of Insurance” has the meaning set forth in Section 5.01(c)(v).

 

“Properties” has the meaning set forth in Section 1.01.

 

A-3



--------------------------------------------------------------------------------

“Purchase Price” means the amount specified in Section 1.02.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Real Property” has the meaning set forth in Section 1.01.

 

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any Hazardous Materials Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

 

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Seller Entities” means, collectively, Seller and Lessee and any Affiliate of
Seller and Lessee.

 

“Seller Indemnified Parties” has the meaning set forth in 7.05

 

“Surveys” has the meaning set forth in Section 2.02.

 

“Title Commitment” has the meaning set forth in Section 2.01(a).

 

“Title Company” means Chicago Title Insurance Company.

 

“Title Policy” has the meaning set forth in Section 2.01(a).

 

“Transaction” has the meaning set forth in Section 1.01.

 

“Transaction Documents” means this Agreement, the Lease Agreement, the
Memorandum of Lease, the Assignment of Designated Leases, the Guaranty, the
Deed, the Bill of Sale, the Proof of Insurance, the Opinion of Counsel, the
Non-Foreign Seller Certificate, the UCC-1 Financing Statements, any and all
documents referenced herein and therein, and such other documents, payments,
instruments and certificates as are reasonably required by Purchaser and/or the
Title Company.

 

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Purchaser
shall require with respect to the Transaction.

 

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

“Valuation” has the meaning set forth in Section 2.04.

 

A-4